Citation Nr: 0414780	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to carbon tetrachloride during 
military service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service during the period April 
1962 to April 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that denied, in 
pertinent part, service connection for a skin disorder.

The case was remanded for further evidentiary development in 
April 2001 and was remanded again for due process actions in 
May 2003.  The directed actions have been accomplished, and 
the file had been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant currently has skin disorders diagnosed as 
intertrigo of the groin area, warts in the hand area, knuckle 
pads in the fingers, stucco keratoses in the arms and legs, 
and vitiligo with associated pigment loss in the hands.

2.  Appellant was occasionally treated for skin rash during 
his military service.  No continuing pathology was shown in 
service.

3.  The most probative medical evidence on file does not show 
a nexus between appellant's current skin disorders and his 
military service or any event of occurrence therein.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the application for service connection 
of a skin condition was received in June 1995.  The original 
rating decision of October 1995, the Statement of the Case 
(SOC) in March 2000, and Supplementary Statements of the Case 
(SSOC) in July 2002, September 2003, and February 2004 all 
listed the evidence on file that had been considered in 
formulation of the decision.  Appellant was also sent duty-
to-assist letters in June 1995 (pre-VCAA) and July 2003 
(post-VCAA).  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection. The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service personnel 
records, service medical records, and VA treatment records.  
Appellant was afforded VA medical examinations in March 1996, 
March 2002 and April 2003, and those examination reports are 
on file.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant submitted a claim for multiple disabilities, 
including a skin disorder, in May 1995.  The initial rating 
decision in October 1995 denied service connection for skin 
disorder.  

Appellant contends that his current skin disorder is due to 
protracted exposure to carbon tetrachloride during military 
service.  Appellant articulated this theory of causation in 
the original claim, the Notice of Disagreement, and the VA 
Form 9, all of which contend that appellant came into 
protracted and direct contact with carbon tetrachloride while 
cleaning military aircraft engines and that the exposure to 
carbon tetrachloride has proximately caused appellant's 
claimed illnesses.  

In a decision of January 2003, which addressed several other 
claims based on exposure to carbon tetrachloride, the Board 
held that appellant was presumably exposed to carbon 
tetrachloride during service.  That decision granted service 
connection for chronic pulmonary and gastrointestinal 
disabilities, but denied service connection for urinary 
disability, headaches, genital disorder, numbness and 
cramping of the lower extremities, central nervous system 
disorder, and psychiatric disorder, all claimed as consequent 
to carbon tetrachloride exposure.  A Board decision of May 
2003 granted service connection for blurred vision, also 
claimed as consequent to carbon tetrachloride exposure. 

Appellant's service medical records show that appellant was 
treated in February 1965 for possible allergic dermatitis of 
the hand, which was treated with hydrocortisone cream.  
Appellant was hospitalized in May 1965 for bronchopneumonia 
of unknown origin.  In July 1965 appellant was treated for 
erythematous rash over the buttocks.  Appellant's April 1966, 
discharge physical examination contains no mention of a skin 
disorder.  On the report of medical history completed at 
separation, there was no history of skin diseases reported by 
the veteran.

The record on file includes 1992 and 1993 private and VA 
medical records.  These records reveal treatment for various 
complaints including anxiety and elbow pathology.  There are 
no pertinent complaints or findings of skin pathology 
reported in these records.

The veteran filed his claim for service connection for a skin 
disorder in early 1995.  He was requested to provide 
information concerning treatment of the disorder.  In 
response he reported that he had sought no medical care 
"until recently."

A VA outpatient treatment note from May 1995 states, "Rash 
(red scaling) over body since being in service working with 
carbon tetrachloride.  Starts with little blisters.  There 
since 1968."  Examination revealed a dry, scaly, exfoliative 
rash over the hands to the wrists, on the feet, between the 
buttocks, and in the crotch.  Diagnosis was chronic contact 
dermatitis or dyshidrosis.  

Appellant was referred to a VA dermatologist in May 1995, who 
noted that onset had reportedly occurred in 1968, two years 
after discharge, but had reportedly never cleared after 
onset.  Examination revealed scaling tinea pedis with 
onychomycosis on both feet.  Both hands showed dry, scaly, 
and accentuated crease lines over palms and fingers.  

A VA outpatient note in June 1995 shows appellant's hands and 
feet had improved with treatment, and were now moist and free 
of scaling and fissures.  The tinea pedis was much improved.

A VA outpatient note of October 1995 shows chronic hand 
eczema, with hands much improved.

VA outpatient notes in January 1996 show red bumps like 
"hives" over chest and low back that develop due to 
overheating, claimed as a problem dating back to exposure to 
carbon tetrachloride in 1960.  Hands were noted as dry and 
scaly.  The impression was cholinergic urticaria and chronic 
hand eczema.

Appellant underwent a VA medical examination in March 1996 
specifically to evaluate the reported conditions of 
dermatitis, tinea pedis, and onychomycosis.  The examiner 
found no evidence of current tinea pedis, onychomycosis, or 
dermatitis.

The file contains two letters from D.A.U., an osteopath in 
private practice.  The first, dated June 2000, states that 
her office has treated appellant since May 2000 for chronic 
urticaria (hives), irregular loss of pigment from the backs 
of both hands consistent with vitiligo, and senescent warts 
on the palms of both hands.  Dr. D.A.U.'s letter states that 
the chronic uticaria is "highly likely" to be associated 
with exposure to carbon tetrachloride, and that the vitiligo 
and warts are "more than likely" associated with direct 
skin exposure to carbon tetrachloride.  Dr. D.A.U.'s letter 
states that the warts may clear up with treatment, but that 
the vitiligo is likely to be irreversible. 

Dr. D.A.U.'s second letter is dated August 2000.  In that 
letter, Dr. D.A.U. asserts again that irregular loss of skin 
pigmentation on the hands, chronic verrucous lesions of the 
hands, and chronic recurrent urticaria are all "more likely 
than not" associated with exposure to carbon tetrachloride.  
Dr. D.A.U. states that, according to the disability rating 
criteria provided by VA, the skin disabilities should have a 
rating of 30 percent disabling.

VA outpatient treatment notes from January 2001 show 
appellant complained of a rash over most of his body.  
Examination showed well-demarcated erythematous rash in the 
intertriginous areas of the body.  Appellant reported that he 
had experienced rashes since his discharge from service, but 
that this onset was different and much worse.  Onset was in 
the axillary area, but then spread to the extremities, face, 
and thorax, with the inner thighs having the most severe 
symptoms.   

The file contains a lay "buddy statement" dated May 2001 by 
D.D.W., a veteran who states that he served in the Air Force 
with appellant, that he observed appellant in the wash rack 
on several occasions, that he has personal knowledge that 
appellant was hospitalized while in the Air Force (D.D.W. 
attempted to visit appellant in the hospital but was turned 
away because appellant was in quarantine), and that he has 
personal knowledge that another veteran, who had also worked 
in the wash rack, died of kidney failure 6 months after his 
discharge from service.

Appellant underwent a VA medical examination in March 2002. 
The examiner had the C-file available, including the letters 
by Dr. D.A.U. cited above.  The examiner recorded appellant's 
self-reported history of the progress of his skin condition.  
The examiner conducted a physical examination of appellant 
and noted the current manifestations of appellant's skin 
condition.  The examiner opined that vitiligo of the palms is 
unlikely (less than 50 percent chance) to be related to 
carbon tetrachloride exposure, because such exposure is not 
known to commonly produce hypopigmentation, and any such 
association would have to be speculative and based on 
appellant's history.  The examiner opined that palmar warts 
are unrelated to carbon tetrachloride exposure.  The examiner 
opined that dermatitis under the arms is an allergic contact 
type, and the dermatitis under the arms is either contact or 
dyshidrotic type, but that neither is related to carbon 
tetrachloride exposure or prior military service.

Appellant underwent another VA medical examination in April 
2003.  The examiner reviewed the C-file in conjunction with 
the examination.  The examiner noted appellant's self-
reported history of his condition and noted key documents in 
the medical record, including the letters by Dr. D.A.U.  The 
examiner conducted a physical examination of appellant and 
noted his observations in detail.  The examiner diagnosed the 
following pathologies: intertrigo of the groin area, warts 
(verruca vulgaris) on the thumb and third fingertip of the 
right hand, benign knuckle pads on the left third finger, 
stucco keratoses on the arms and legs, and loss of pigment on 
the hands most likely due to vitiligo.  The examiner opined 
that these conditions are "not likely" related to 
appellant's military service or to carbon tetrachloride 
exposure, and that any attempt to associate appellant's 
condition with carbon tetrachloride exposure must rely on a 
large amount of conjecture.  In regard to the apparently 
contrary opinion expressed by Dr. D.A.U., the VA examiner 
stated that he cannot reconcile the opposing opinions, but 
that he knows of no sound medical principle or evidence 
supporting Dr. D.A.U.'s position.  Finally, the VA examiner 
stated that the symptoms he observed do not result in a 
functional impairment or significant disfigurement.
   
III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is evidence of a 
current disability.  Based on the facts recorded above, there 
is evidence of some current ongoing skin pathology, so the 
existence of a disability is established and the first stage 
of the Hickson analysis is satisfied.

The second part of the Hickson analysis is evidence of an in-
service injury or disease.  Here, appellant's service medical 
record shows outpatient treatment for apparent allergic 
dermatitis of the hands and erythematous rash over the 
buttocks.  The Board accordingly finds that there is evidence 
of an in-service skin condition, and the second part of the 
Hickson analysis has been satisfied.  As will be noted in 
greater detail below, there is no competent evidence of 
chronic skin pathology related to this period of service.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
condition or injury.  Here, the medical evidence is 
inconsistent.  Dr. D.A.U. has provided an opinion that 
supports such a nexus, while the VA medical examiner has 
provided a contrary opinion.  It is the Board's duty, as 
adjudicator, to assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the claim.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-449 (2000).

In this case, the Board finds the opinion of the VA medical 
examiner to be more probative than that of Dr. D.A.U., for 
several reasons.  First, the VA medical examiner had access 
to appellant's complete C-file, and specifically reviewed the 
opinion of Dr. D.A.U. before arriving at his own conclusion.  
Second, the opinion Dr. D.A.U. is a conclusion without 
supporting rationale, while VA medical examiner provided a 
comprehensive document that includes a review of appellant's 
medical history per the file, appellant's self-reported 
medical history at the time of the examination, appellant's 
symptoms per physical examination that day, and a reasoned 
basis for the examiner's opinion.  Third, Dr. D.A.U. relies 
on appellant's self-reported history to a great extent (for 
example, Dr. D.A.U. asserts that appellant has suffered the 
effects of carbon tetrachloride exposure since 1963, although 
her own observation of appellant did not begin until May 
2000); medical evaluation that is merely a recitation of a 
veteran's self-reported and unsubstantiated history has no 
probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

It is also significant that the history provided by the 
appellant is not confirmed by medical evidence that is on 
file.  Service medical records, which are highly probative as 
they are contemporaneous with the events in question, are 
negative in pertinent part.  There is some isolated treatment 
for skin pathology during service, which apparently resolved 
with treatment.  At the time of the separation physical 
examination, there was no reported history of continuing skin 
pathology.  The skin was noted to be normal on examination.  
Furthermore, the next available evidence on file, in 1992 and 
1993, reveal treatment for other pathology, but no mention of 
chronic skin disorder is noted.  When contacted in 
association with the current claim in 1995, he reported that 
he had not undergone treatment until recently.  This all 
fails to reveal that there was an ongoing skin disorder 
present in the years following service.  It would seem 
logical that if there had been flare-ups of a skin disorder 
over the years that some treatment would have been sought.  
Thus, the competent evidence does not show a continuing skin 
disorder from service.

The Board recognizes that Dr. D.A.U. had a longer 
relationship with appellant than the VA medical examiner, and 
thus had more opportunity to observe appellant's symptoms.  
However, the Court has expressly declined to adopt a rule 
that accords greater weight to the opinion of the veteran's 
treating physician over a VA or other physician.  Winsett v. 
West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. 169, 
176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-473 
(1993).  That being the case, the VA medical examiner has 
provided the more probative opinion in regard to the etiology 
of appellant's skin condition.  The Board accordingly finds 
that the third part of the Hickson analysis, evidence of 
nexus between the current condition and an in-service disease 
or injury, has not been satisfied.   

An alternative to the Hickson analysis applies to claims for 
service connection for chronic conditions.  38 C.F.R. 
§ 3.303(b) (2003).  Appellant's skin disorders are 
characterized by Dr. D.A.U. as "chronic;" however, for 
purposes of service connection, only those conditions listed 
in 38 C.F.R. § 3.309 (a) will be considered chronic.  38 
C.F.R. § 3.307(a) (2003).  Appellant's skin disorders are not 
listed in 38 C.F.R. § 3.309(a) and thus cannot be considered 
as "chronic" for the purpose of establishing entitlement to 
service connection.

The Board notes that appellant has provided a "buddy 
statement" by a fellow veteran attesting to the fact that 
appellant handled carbon tetrachloride while in service, that 
appellant was hospitalized while in service, and that another 
veteran who had also handled carbon tetrachloride died soon 
after discharge.  The "buddy statement" is not probative 
because it does not address any issue in dispute.  The fact 
that appellant handled carbon tetrachloride was acknowledged 
in the Board's decision in January 2003, and the fact that 
appellant was hospitalized while in service is documented in 
the service medical record (appellant was hospitalized in May 
1963 for bronchopneumonia).  The fact that a fellow veteran 
died of kidney failure soon after discharge, perhaps as a 
consequence of carbon tetrachloride exposure, is not relevant 
to the question of whether appellant's skin disorder is 
consequent to carbon tetrachloride exposure.

Appellant believes that his current skin disorder was caused 
by exposure to carbon tetrachloride.  A layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. App. 
183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 (1994).  
It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  As discussed above, appellant has 
produced medical evidence of carbon tetrachloride causation 
in the form of the opinion letters by Dr. D.A.U., but the 
more probative medical evidence argues against such 
causation.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim for service connection.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
passage of 30 years between appellant's discharge from 
service and the medical documentation of his claimed skin 
disability is evidence against service connection.
   
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply




ORDER

Service connection for a skin disorder, to include as due to 
exposure to carbon tetrachloride during military service, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



